Citation Nr: 1729926	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO. 12-06 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for right knee injury.

2. Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for right rotator cuff injury.

3. Entitlement to service connection for right knee injury.

4. Entitlement to service connection for right rotator cuff injury.

5. Entitlement to service connection for Ischemic heart disease, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from July 1960 to July 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from June 2009 and December 2010 decisions of the Houston, Texas, Regional Office (RO).

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In January 2017, the Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

As to the issue of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for right knee injury and right rotator cuff injury, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In March 2005, VA denied service connection for right knee injury. The Veteran was informed in writing of the adverse determination and his appellate rights in March 2005. He did not submit a notice of disagreement (NOD) with the decision.

2. The March 2005 rating decision is final.

3. Evidence associated with the claims file since the March 2005 rating decision for right knee injury is new and material and raises a reasonable possibility of substantiating the Veteran's claim.

4. In March 2005, VA denied service connection for right rotator cuff injury. The Veteran was informed in writing of the adverse determination and his appellate rights in March 2005. He did not submit a notice of disagreement (NOD) with the decision.

5. The March 2005 rating decision is final.

6. Evidence associated with the claims file since the March 2005 rating decision for right rotator cuff injury is new and material and raises a reasonable possibility of substantiating the Veteran's claim.

7. The Veteran's right knee injury did not originate in active service, was not caused by active service, was not aggravated by active service, and did not manifest to a compensable degree within one year of service separation.

8. The Veteran's right rotator cuff injury did not originate in active service, was not caused by active service, was not aggravated by active service, and did not manifest to a compensable degree within one year of service separation.
9. The Veteran was not exposed to herbicide agent during his military service.

10. The Veteran's Ischemic heart disease was not caused by service and did not originate in service.


CONCLUSION OF LAW

1. The March 2005 rating decision that denied service connection right knee injury is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence sufficient to reopen the Veteran's claim has been presented. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2016).

3. The March 2005 rating decision that denied service connection right rotator cuff injury is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

4. New and material evidence sufficient to reopen the Veteran's claim has been presented. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2016).

5. The criteria for service connection for right knee injury have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

6. The criteria for service connection for right rotator cuff injury have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

7. The criteria for service connection for Ischemic heart disease have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE). 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).



A. Right Knee Injury

In March 2005, the RO denied service connection for right knee injury because the evidence indicated that the Veteran's right knee injury was not the result of any in-service event or injury. The Veteran was informed in writing of the adverse decision and his appellate rights in March 2005. He did not submit an NOD. 

The evidence received prior to the March 2005 rating decision reflects that the Veteran was treated in-service for a right knee injury in April 1962. After service separation the Veteran was seen multiple times for his right knee injury, including December 1971, January 1972, and April 1995. 

New and material evidence pertaining to the issue of service connection for right knee injury was not received by VA or constructively in its possession within one year of written notice of the March 2005 rating decision. Therefore, that decision became final. 38 C.F.R. § 3.156(b). 

The additional documentation received since March 2005 includes a VA examination, hearing testimony, statements from the Veteran, VA treatment records, and private treatment records. The record now includes statements from the Veteran and his doctor indicating that his knee injury is the result of his service. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). Here, the newly-submitted evidence is of such significance that, when considered for the limited purpose of reopening the Veteran's claim, it raises a reasonable possibility of substantiating his claim for service connection when considered with the previous evidence of record. As new and material evidence has been received, the Veteran's claim for entitlement to service connection for right knee injury is reopened.




B. Right Rotator Cuff Injury

In March 2005, the RO denied service connection for right rotator cuff injury because the evidence indicated that the Veteran's right rotator cuff injury was not caused by an in-service event or injury. The Veteran was informed in writing of the adverse decision and his appellate rights in March 2005. He did not submit an NOD. 

The evidence received prior to the March 2005 rating decision reflects that the Veteran was treated in-service for shoulder pain in May 1967. After service separation the Veteran was seen multiple times for shoulder pain and treatment, including in August 1971, January 1985, April 1985, and February 1993.

New and material evidence pertaining to the issue of service connection for right rotator cuff injury was not received by VA or constructively in its possession within one year of written notice of the March 2005 rating decision. Therefore, that decision became final. 38 C.F.R. § 3.156(b). 

The additional documentation received since March 2005 includes a VA examination, hearing testimony, statements from the Veteran, VA treatment records, and private treatment records, and a letter from Dr. J.Z. The record now includes statements from the Veteran and his doctor indicating that his current right rotator cuff injury is due to his service. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). Here, the newly-submitted evidence is of such significance that, when considered for the limited purpose of reopening the Veteran's claim, it raises a reasonable possibility of substantiating his claim for service connection when considered with the previous evidence of record. As new and material evidence has been received, the Veteran's claim for entitlement to service connection for right rotator cuff injury is reopened.


II. Service Connection

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms "after service is required to establish service connection. 38 C.F.R. § 3.303(b).

As a chronic disease, arthritis will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

A. Right Knee Injury

The Veteran has been diagnosed with DJD in his right knee. An April 2008 private treatment record states the Veteran has a right knee loose body, DJD, and osteoarthritis. In an April 1962 service treatment record (STR) the Veteran had complaints of pain in his right knee. There is no further evidence of knee injury in service and the next discussion of knee pain is in a December 1971 private treatment note in which the Veteran indicates that he injured his right knee while playing softball approximately a year prior.

The Veteran's July 1968 examination for service separation indicates the Veteran did not have a knee disability and denied all relevant medical or surgical history. The examination at service separation also noted normal lower extremities. The Veteran's PULHES profile on separation indicated that he was in excellent physical health, including as to his lower extremities, as indicated by the "L" designator. Odiorne v. Principi, 3 Vet.App. 456 (1992) ((observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).

The Veteran's examination for reserve duty in June 1976 indicates a history of torn cartilage in the right knee in 1971 and reports the knee is well healed and non-symptomatic. The Veteran's reserve examination in November 1979 lists a history of torn cartilage in the right knee in 1973 and is noted as NCNS (no complications, no sequelae). In a June 1983 reserve examination the Veteran reported torn cartilage in his right knee in 1967 with no medical treatment sought and indicated that he had a "trick or locked knee" on his report of medical history. All examinations noted the lower extremities as normal and the Veteran's PULHES profile at each examination indicated that he was in excellent physical health, including as to his lower extremities, as indicated by the "L" designator. Id.

The Veteran's denial of such symptoms are highly probative. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

In a January 1972 private treatment note the Veteran was seen with complaints of his knee popping out when he squats. The Veteran reported noticing some problems with his knee beginning in the summer of 1971 and stated he fell while water skiing. The Veteran also reported earlier treatment by an orthopedist at Travis Air Force Base.

In April 1995 the Veteran had a diagnostic arthroscopy, partial medial meniscectomy, and excision of the redial synovial plica.
In a July 2008 private treatment record the Veteran had complaints of intermittent sharp pain of moderate severity. The Veteran also reported tingling, increased pain with walking, bending, squatting, twisting, kneeling, or going up or down stairs. Symptoms were relieved by rest and elevation. The Veteran noted past injection treatments. 

In a February 2009 statement the Veteran noted he was treated for his right knee at Travis Air Force Base from 1966 to 1968.

In May 2011, the Veteran was afforded a VA examination. The examiner noted visits and treatment for the Veteran's right knee in April 1962, December 1971, January 1972, and an April 1995 surgery. The examiner noted the April 1962 visit included X-Rays which were negative. The examiner stated that both knees are affected by DJD equally, which makes the knee pain consistent with age and senescence. The examiner also noted that there was no history of a knee injury in-service, aside from the April 1962 complaints. The examiner opined that the April 1962 visit was due to an inflammatory process and cited the accompanying complaints of ankle and wrist pain. The examiner also notes there were no complaints of knee pain or injury at the separation examination in July 1968. The examiner concluded the newly submitted documentation only shows the extent of the current diagnosis and do not contribute to creating a nexus between an in-service injury and the current DJD in the right knee.

In a March 2012 statement the Veteran indicated potential oversights in his May 2011 VA examination. He notes December 1971 and January 1972 treatment records in which the Veteran reported that he was seen by an orthopedist at Travis Air Force Base.

There is no competent medical evidence to support a nexus between the Veteran's current right knee DJD and his service. The May 2011 VA examiner's opinion clearly reviewed in depth the Veteran's electronic file, his medical history and was fully explained. The Board notes the Veteran's assertions regarding the May 2011 examiner's evaluation and his discussion of the January 1972 treatment record mentioning Travis Air Force Base. The Board also notes that one year prior to 1971 would be after service separation in July 1968. 

The Board has considered the Veteran's assertions that his right knee injury is caused by his military service. The Veteran is not competent, however, to offer an opinion as to the etiology of this type of degenerative joint disease due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A preponderance of the evidence is against a finding that the Veteran's right knee injury originated during service. The record indicates potential post-service intercurrent causes, including a water skiing accident and softball injury in 1971. Therefore, service connection is not warranted and the claim is denied.

B. Right Rotator Cuff Injury

The Veteran has been diagnosed with DJD in his right shoulder. A March 2012 letter from the Veteran's doctor states the Veteran has a right shoulder DJD, sub acromial sub deltoid bursitis and chronic impingement syndrome. 

The Veteran's July 1968 examination for service separation indicates the Veteran did not have right shoulder disability and denied all relevant medical or surgical history. The examination at service separation also noted normal upper extremities. The Veteran's PULHES profile on separation indicated that he was in excellent physical health, including as to his Upper Extremities as indicated by the "U" designator. Odiorne v. Principi, 3 Vet.App. 456 (1992) ((observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).

The Veteran's examinations for reserve duty in June 1976, November 1979, and June 1983 all note upper extremities as normal and the Veteran's PULHES profile indicates that he was in excellent physical health, including as to his upper extremities as indicated by the "U" designator. Id.

The Veteran's denial of such symptoms are highly probative. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

In an August 1971 private treatment note the Veteran visited the emergency room with complaints of right shoulder pain after throwing a softball.

In a January 1985 private treatment note the Veteran was seen for complaints of shoulder pain and had a reduced range of motion and internal rotation. An April 1985 private treatment note indicates the Veteran was seen for persistent pain and tenderness in his right shoulder with reduced range of motion. The Veteran did not report a particular injury. A May 1985 MRI study indicated periarticular calcification in the region of the sub acromia bursa. In January 1988 the Veteran underwent surgery of the right shoulder.

In a February 1993 treatment note the clinician indicates the Veteran had surgery done on his shoulder which relieved symptoms until he fell again while building his new house.

In a March 2008 private treatment record the Veteran reported a past right shoulder rotator cuff repair. The clinician noted full range of motion. In an April 2008 private treatment record the clinician noted painful range of motion and diagnosed him with subscapularis bursitis and superior rhomboid muscle spasms.

In a February 2009 statement the Veteran noted he was treated for this right shoulder at Clark Air Force base from 1961 to 1963, Travis Air Force Base from 1966 to 1968, and Royal Air Force Base at Lakenheath in 1988.

In May 2011, the Veteran was afforded a VA examination. The examiner noted visits and treatment for the Veteran's right shoulder in May 1967, April 1985, July 1985, February 1993, and March 2008. The examiner noted the May 1967 visit included X-rays, which were negative. The examiner stated the separation examination in July 1968 was negative for shoulder complaints. The examiner also indicated that the Veteran was seen in the early 1970s for shoulder pain and underwent surgery in January 1988. The examiner concluded that recent documentation provides more information regarding the current disability but does not establish evidence of a chronic condition which began in service.

In a March 2012 statement the Veteran indicated potential oversights in his May 2011 VA examination. The Veteran discusses an August 1971 emergency room visit for right shoulder pain after throwing a softball and states the VA examiner missed this record in his review of the Veteran's file.

In a March 2012 letter, Dr. J.Z. noted the Veteran's reports of continued shoulder pain since May 1967. Dr. J.Z. also noted the Veteran's treatment over the previous 30 years and opined that the Veteran's current degenerative joint disease in the AC joint and glenohumeral joint are the result of in-service injuries in 1967.

The Board is presented with essentially two medical opinions as to whether the Veteran's right shoulder rotator cuff injury is caused by the Veteran's service. Generally, the law recognizes that the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file. Prejean v. West, 13 Vet. App. 444 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data); Miller v. West, 11 Vet. App. 345 (1998) (observing that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).

The Board has considered the letter from Dr. J.Z., stating that the Veteran's right rotator cuff injury was caused by his military service. However, the opinion is not thoroughly explained and lacks supporting reasoning. The May 2011 VA examiner's opinion clearly reviewed in depth the Veteran's electronic file, his medical history and was fully explained. The Board has considered the Veteran's assertions that his right rotator cuff injury was caused by his military service. The Veteran is not competent, however, to offer an opinion as to the etiology of this type of rotator cuff injury and subsequent sub acromial sub deltoid bursitis and chronic impingement syndrome due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A preponderance of the evidence is against a finding that the Veteran's right rotator cuff injury originated during service. The medical records note multiple intercurrent causes after service separation, including an injury while throwing a softball in August 1971 and a fall while building his new house in February 1993. Therefore, service connection is not warranted and the claim is denied.

C. Ischemic Heart Disease 

Where a veteran was exposed to an herbicide agent during active military, naval, or air service and Ischemic heart disease becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

The Veteran has been diagnosed with Ischemic heart disease. A March 2010 private treatment note indicates the Veteran had complaints of chest pain, received a heart catheterization and was discharged with a diagnosis of Ischemic heart disease. The Veteran's service treatment records and separation examination do not contain evidence of heart complaints or issues. 

In a December 2011 statement the Veteran acknowledged that he did not serve in Vietnam but stated that he was exposed to herbicides at Travis Air Force Base, California, and Clark Air Force Base, Philippines. The Veteran indicated that he handled numerous 55 gallon barrels containing liquid Agent Orange chemicals at each air force base.

In a September 2012, the Joint Services Records Research Center (JSRRC) coordinator determined that the information required to corroborate the Veteran's exposure to herbicides as described by the Veteran is insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records. The coordinator reviewed the Public Health "Herbicides Tests and Storage in the U.S." and "Information from Department of Defense (DOD) on Herbicide Tests and Storage outside of Vietnam." Neither document lists Travis Air Force Base, California, or Clark Air Base in the Philippines as locations were herbicides were stored or used. The coordinator concluded the Veteran did not serve in Vietnam and was not otherwise exposed to herbicides during service.

In his January 2017 travel board hearing the Veteran indicated that he was stationed at Clark Air Force Base in the Philippines from 1961 to 1962 and at Travis Air Force Base from 1966 to 1968. The Veteran reported handling large barrels with orange stripes that contained liquid that would sometimes leak from the top cap. The Veteran stated that these barrels contained Agent Orange and that Agent Orange was nicknamed after the orange stripes on the barrels. 

Due to the lack of in-country Vietnam service, and the findings of the JSRRC coordinator, the herbicide presumptions do not apply to the Veteran's case. However, he is not precluded from showing that the Veteran's military service caused his Ischemic heart disease because the Board must also consider entitlement to service connection on alternative bases. See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The file contains no claims of service connection on a direct basis from the Veteran and there is no medical or lay evidence to support a finding that the Veteran experienced an in-service injury or event that led to his current diagnosis of Ischemic heart disease. 

The Board finds that the preponderance of evidence is against the Veteran being exposed to herbicides while in service and finds no claims or evidence to support an in-service injury or event that would warrant service connection. Therefore, service connection is not warranted and the claim is denied.




ORDER

Service connection for right knee injury is denied.

Service connection for right rotator cuff injury is denied.

Service connection for Ischemic heart disease is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


